
	
		II
		109th CONGRESS
		2d Session
		S. 3605
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Levin (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To enable the Great Lakes Fishery Commission to
		  investigate the effects of migratory birds on sustained productivity of stocks
		  of fish of common concern in the Great Lakes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Migratory Bird Research
			 and Management Act.
		2.Authority of
			 Great Lakes Fishery Commission to investigate impacts of migratory birds on
			 sustained productivity of stocks of fish of common concern in the Great
			 Lakes
			(a)Authority under
			 Great Lakes Fishery Act of 1956The Great Lakes Fishery Act of
			 1956 (16 U.S.C. 931 et seq.) is amended by inserting after section 4 (16 U.S.C.
			 933) the following:
				
					5.Authority of
				Commission to investigate migratory birds and facilitate management
				programs
						(a)In
				generalThe Commission may carry out activities relating to
				investigation of migratory bird depredation on commercial fisheries and sport
				fisheries in the Great Lakes, including—
							(1)developing a
				coordinated program of research on the impact of migratory birds on fishery
				stocks in the Great Lakes;
							(2)recommending
				measures to permit the maximum sustained productivity of fishery stocks in the
				Great Lakes;
							(3)developing control
				and management protocols to be applied by—
								(A)a cooperating
				Federal, State, or tribal agency of the United States with migratory bird
				management authority; and
								(B)a cooperating
				Federal, Provincial, or First Nation agency of Canada with migratory bird
				management authority;
								(4)incorporating
				control and management protocols into a common memorandum of understanding
				relating to the requirements for—
								(A)determining the
				necessity to control a migratory bird population;
								(B)documenting the
				measures taken to preclude non-target species mortality;
								(C)assessing control
				effectiveness; and
								(D)documenting
				control results; and
								(5)ratifying the
				memorandum of understanding (including the issuance of permits under authority
				delegated to the Commission under section 3(c) of the Migratory Bird Treaty Act
				(16 U.S.C. 704(c)) by an agency described in paragraph (3).
							(b)ConsultationIn
				carrying out the activities described in subsection (a), the Commission shall
				consult with the Department of the Interior.
						(c)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Commission to carry out this section $5,500,000 for fiscal year 2007 and each
				fiscal year thereafter, of which not less than $1,000,000 shall be used each
				fiscal year for migratory bird management activities to be conducted by an
				agency that is a signatory to the memorandum of understanding described in
				subsection
				(a).
						.
			(b)Authority under
			 Migratory Bird Treaty ActSection 3 of the Migratory Bird Treaty
			 Act (16 U.S.C. 704) is amended by adding at the end the following:
				
					(c)Issuance of
				permits
						(1)Definition of
				Great Lakes Fishery CommissionIn this subsection, the term Great
				Lakes Fishery Commission means the commission established under article
				II of the Convention on Great Lakes Fisheries, signed at Washington September
				10, 1954 (6 UST 2836; TIAS 3326), between the United States and Canada.
						(2)IssuanceOn
				the request of the Great Lakes Fishery Commission, the Secretary shall issue a
				permit to—
							(A)a cooperating
				Federal, State, or tribal agency of the United States that is a signatory to a
				memorandum of understanding with the Great Lakes Fishery Commission; and
							(B)a cooperating
				Federal, Provincial, or First Nation agency of Canada that is a signatory to a
				memorandum of understanding with the Great Lakes Fishery Commission.
							(3)Purpose of
				permitsA recipient of a permit issued under paragraph (2) shall
				be authorized to manage and take migratory birds for the purpose of controlling
				migratory bird depredation on commercial fisheries and sport fisheries in the
				Great
				Lakes.
						.
			
